           Case 5:19-cr-00072-SLP Document 33 Filed 12/18/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                                      )
                                                               )
                            Plaintiff,                         )
vs.                                                            )     Case No. CR-19-72-SLP
                                                               )
WENDELL L. REEVES,                                             )
                                                               )
                            Defendant.                         )

                                    MINUTE SHEET OF PROCEEDINGS
                                        SENTENCING HEARING

 Honorable Scott L. Palk, Presiding                                 Marcia J. Davis, Deputy Clerk

 Emily Eakle, Court Reporter                                        U.S. Probation Officer Rod Rabon

 Interpreter – N/A                                                  Date proceedings held: December 18, 2019 @ 11:00
                                                                    a.m.
                                                                    Time in court: 30 Minutes
                                                                    Courtroom No. 304


 Appearance for Government: Jacquelyn M. Hutzell                    Appearance for Defendant: Lance B. Phillips


HEARING CONCLUDED:         ☒ Yes; ☐ No;
Hearing Type: ☐ Sentencing Hearing – Contested; ☒ Sentencing Hearing – Non Evidentiary;
Held on count(s)      1            of the            1             count:
☒ Indictment; ☐ Information; ☐ Superseding Indictment; ☒ Superseding Information filed: 3/19/19

Applicable Proceedings:
☒ Sentencing held              ☐ Objections to the PSR heard       ☐ Plea Agreement accepted   ☐ Plea Agreement NOT accepted

☐ Sentencing Guidelines        ☐ Downward Departure                ☐ Upward Departure          ☐ Settled/Guilty Plea

☐ Witness Testimony heard      ☐ Evidence Entered                  ☐ Other


SENTENCING TEXT:
☐    Defendant sentenced to a term of PROBATION for:                                   months;
☒    Defendant sentenced to a term of IMPRISONMENT to the Bureau of Prisons for a term of:
                   120 months            as to count(s) 1                         ;
☒    Counts                 1                              to run ☒ concurrently with any sentence imposed in
     Oklahoma County Case No. CF-2018-3299;
☒    Defendant placed on a term of SUPERVISED RELEASE for a term of 3 years                           ;
☐    Counts                                  to run ☐ concurrently; ☐ consecutive to each other;
☐    Additional special conditions imposed (See judgment and commitment order for specifics);
           Case 5:19-cr-00072-SLP Document 33 Filed 12/18/19 Page 2 of 2




CRIMINAL MONETARY PENALTIES:
☐     Restitution is ordered in the amount of: $                                         ;
      ☐ to be paid in installments ☐ due immediately;
☐     Fine imposed in the amount of $                                                ;
      ☐ to be paid in installments ☐ due immediately;
☐     JVTA Assessment imposed in the amount of $                                             ;
      ☐ to be paid in installments ☐ due immediately;
☒     $100.00 special assessment on Count(s)        1                 due immediately;

Government motions:
☐     Count(s)          dismissed on motion by the government;
☐     Order dismissing original indictment/information entered upon motion of the government;

Custody Status:
☐      Defendant ordered to surrender to the designated institution on                    ;
☐      Defendant failed to appear, Bench Warrant issued;
☐      Bond ☐ Continued; ☐ Revoked;
☒      Custody/Detention continued;
☐      Defendant REMANDED to the Custody of the U.S. Marshal pending service of sentence;
☒      Court recommends incarceration at       FCI El Reno                                  ;
☐      Other recommendations by the court                                       ;

Appeal status:
☒       Defendant advised of their right to appeal;
☐       Defendant requests Clerk to enter notice of appeal;



  Other proceedings:   See judgment and commitment order for sentencing specifics.




                                                                                Revised minute-sentencing-January, 2017
